DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0043], [0084], and [0086], the term “electric waves” (or “electric wave-based”) should be replaced with “electromagnetic wave” (or “electromagnetic wave-based”). This is because it is clear from these paragraphs that applicant intends to disclose a radar device, which uses electromagnetic waves to detect objects. An “electric wave” might erroneously suggest to a reader that the applicant is referring to an AC current in a conductor, which does not appear to be applicant’s intention.

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, “a radar device that radiates electric waves” should be “a radar device that radiates electromagnetic waves”; “electric waves” may refer to an electric current, but it is clear from at least paragraph [0043] of applicant’s specification that applicant is in fact referring to electromagnetic waves
In claim 8, “echoes of the waves” should be “echoes of the electromagnetic waves”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3, 6, 12, 16 and 18 of this application include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“obtaining unit configured to obtain” in claims 1 and 18
“calculation unit” configured to “calculate” (see claims 1-2, 6, 12, 16 and 18) and “determine” (see claim 3) in claims 1-3, 6, 12, 16 and 18
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A brief review of the specification reveals the following:
“obtaining unit” : “the obtaining unit 61 a is implemented by the computer executing an instruction for obtaining, from a sensor for monitoring the surroundings of the vehicle 1” (See at least [0050] in the specification)
“calculation unit” : “The calculation unit 61b is implemented by the computer executing an instruction for calculating, based on the sensing data, a recommended mode switching position, at which mode switching is recommended in the switching section” (See at least [0050] in the specification)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim begins with the preamble “A non-transitory computer-readable storage medium storing a program”. This would suggest that applicant intends for the claim to be an independent claim reciting a non-transitory computer-readable medium. However, the claim also contains the limitation “to function as the mode switch controller according to claim 1”. This limitation would suggest that applicant intends for the claim to be a dependent claim depending from claim 1. It is unclear from the current language of claim 20 which of these two interpretations is applicant’s intention, and the claim is therefore rendered indefinite.
If the former is applicant’s intention, examiner recommends that applicant re-write claim 20 as a proper independent claim retaining the preamble “A non-transitory computer-readable storage medium storing a program”, but removing the references to claim 1 and replacing such references with each of the limitations of claim 1 as applicable.
If the latter is applicant’s intention, examiner recommends that applicant remove the preamble reciting “A non-transitory computer-readable storage medium storing a program” and instead include a preamble reciting “The mode switch controller according to claim 1” followed by any additional limitations which further limit claim 1 so that claim 20 is effectively a proper dependent.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining commute tolerances or tolerance areas based on collected data. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1 before explaining the rejection of the other claims as well:
Regarding claim 1, applicant recites A mode switch controller for controlling mode switching to switch a drive mode of a vehicle between a manual drive mode and an automatic drive mode, the controller comprising a processor configured with a program to perform operations comprising: 
operation as an obtaining unit configured to obtain, from an in-vehicle sensor for monitoring surroundings of the vehicle, sensing data representing a surrounding situation in a switching section defined for the mode switching; and 
operation as a calculation unit configured to calculate a recommended mode switching position at which mode switching is recommended in the switching section based on the sensing data.
The claim recites a series of steps performed by a controller and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering input data about the surroundings of a vehicle and then making a recommendation as to when the vehicle should switch between manual and autonomous modes, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea). (Examiner’s note: Notably, the claim, as of now, does not recite actually making the mode switch happen via the controller, which would not be an abstract idea—it merely recites issuing a recommendation, which is an abstract idea.)
Other than reciting the use of a processor of a controller, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The controller and processor are described in paragraph [0090] of the Applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 

Regarding claim 2, applicant recites The mode switch controller according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the calculation unit is further configured to calculate the recommended mode switching position using a distribution of objects around the vehicle as a determination criterion.
However, in this claim, elaborating on what information surrounding the vehicle is gathered does not change the fact that a human could mentally (visually) perform the information gathering operation. This claim does not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The mode switch controller according to claim 2, wherein the processor is configured with the program to perform operations such that operation as the calculation unit is further configured to determine a position with a lowest distribution density of the objects in the switching section as the recommended mode switching position.
However, in this claim, elaborating on what information surrounding the vehicle is gathered and processed does not change the fact that a human could mentally perform the information gathering and processing operation. This claim does not integrate the judicial exception into a practical application.


Regarding claim 4, applicant recites The mode switch controller according to claim 1, wherein the processor is configured with the program to perform operations further comprising: operation as a notification control unit configured to notify the recommended mode switching position to a driver of the vehicle.
	However, merely outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The mode switch controller according to claim 4, wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display.
	However, merely outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The mode switch controller according to claim 5, wherein the processor is configured with the program to perform operations such that: 
operation as the calculation unit is further configured to calculate a distribution of numerical indexes each indicating a degree of recommendation about the mode switching in the switching section, and 
operation as the notification control unit is further configured to associate the indexes with display colors on the map image to display the indexes in a color map.
	However, merely evaluating the information and outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The mode switch controller according to claim 4, wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle.
However, merely outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The mode switch controller according to claim 1, wherein the in-vehicle sensor comprises a radar device that radiates electric waves toward a detection area including an area in a traveling direction of the vehicle and obtains radar data within the detection area based on echoes of the waves.
	However, merely specifying the type of sensor which performs the detecting using generic sensor parts is not adequate to integrate the judicial exception into a practical application, as the detection operations themselves could still be performed by a human mentally.

Regarding claim 9, applicant recites The mode switch controller according to claim 1, wherein the in-vehicle sensor comprises an image sensor that captures images in a field of view including an area in a traveling direction of the vehicle and obtains video data within the field of view.
	However, merely specifying the type of sensor which performs the detecting using generic sensor parts is not adequate to integrate the judicial exception into a practical application, as the detection operations themselves could still be performed by a human mentally.

Regarding claim 10, applicant recites The mode switch controller according to claim 2, wherein the processor is configured with the program to perform operations further comprising: operation as a notification control unit configured to notify the recommended mode switching position to a driver of the vehicle.
However, merely outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The mode switch controller according to claim 10, wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display.


Regarding claim 12, applicant recites The mode switch controller according to claim 11, wherein the processor is configured with the program to perform operations such that: operation as the calculation unit is further configured to calculate a distribution of numerical indexes each indicating a degree of recommendation about the mode switching in the switching section, and operation as the notification control unit is further configured to associate the indexes with display colors on the map image to display the indexes in a color map.
	However, merely evaluating the information and outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The mode switch controller according to claim 10, wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle.
However, merely outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The mode switch controller according to claim 3, wherein the processor is configured with the program to perform operations further comprising: operation as a notification control unit configured to notify the recommended mode switching position to a driver of the vehicle.
	However, merely outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The mode switch controller according to claim 14, wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display.
However, merely outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The mode switch controller according to claim 15, wherein the processor is configured with the program to perform operations such that: operation as the calculation unit is further configured to calculate a distribution of numerical indexes each indicating a degree of recommendation about the mode switching in the switching section, and operation as the notification control unit is further configured to associate the indexes with display colors on the map image to display the indexes in a color map.
	However, merely evaluating the information and outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The mode switch controller according to claim 14, wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle.
However, merely outputting the judicial exception is insignificant extra-solution activity and not adequate to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites A mode switch control system for controlling mode switching to switch a drive mode of a vehicle between a manual drive mode and an automatic drive mode, the system comprising: 
an in-vehicle sensor configured to monitor surroundings of the vehicle and output sensing data representing a surrounding situation of the vehicle; and 
a processor configured with a program to perform operations comprising: 
operation as an obtaining unit configured to obtain the sensing data representing the surrounding situation in a switching section defined for the mode switching from the in-vehicle sensor; and 
operation as a calculation unit configured to calculate a recommended mode switching position at which mode switching is recommended in the switching section based on the sensing data.


Regarding claim 19, applicant recites A mode switch control method for controlling, with a computer, mode switching to switch a drive mode of a vehicle between a manual drive mode and an automatic drive mode, the method comprising: 
obtaining, with the computer, sensing data representing a surrounding situation in a switching section defined for the mode switching from an in-vehicle sensor for monitoring surroundings of the vehicle; and 
calculating, with the computer, a recommended mode switching position at which mode switching is recommended in the switching section based on the sensing data.
	While claim 1 discloses a controller and claim 19 discloses a method, the operations performed in both claims are nearly identical. It will therefore be appreciated that the same rationale for claim 1 applies to claim 19.

Regarding claim 20, applicant recites A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to function as the mode switch controller according to claim 1.
	While claim 1 discloses a controller and claim 20 discloses a non-transitory computer-readable medium, the operations performed in both claims are nearly identical since claim 20 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-10, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon et al. (US 9834224 B2), hereinafter referred to as Gordon.
Regarding claim 1, Gordon discloses A mode switch controller for controlling mode switching to switch a drive mode of a vehicle between a manual drive mode and an automatic drive mode (See at least Fig. 5 in Gordon: Gordon discloses that, at block 508, in response to determining that the human driver is unqualified to operate a self-driving vehicle (SDV) in manual mode for a particular roadway, one or more processors transfer control of the SDV to an SDV on-board computer to place the SDV in autonomous mode [See at least Gordon, Col 14, line 64-Col 15, line 2]) configured with a program to perform operations comprising: 
operation as an obtaining unit configured to obtain, from an in-vehicle sensor for monitoring surroundings of the vehicle, sensing data representing a surrounding situation in a switching section defined for the mode switching (Gordon discloses that the processors may determine whether or not the driver is qualified to operate the vehicle on a particular section of roadway based on detected roadway conditions in that section and switch the vehicle to autonomous mode if the driver is deemed unqualified [Gordon, Col 17, line 60-Col 18, line 17]); and 
operation as a calculation unit configured to calculate a recommended mode switching position at which mode switching is recommended in the switching section based on the sensing data (Gordon discloses that the processors may determine whether or not the driver is qualified to operate the vehicle on a particular section of roadway based on detected roadway conditions in that section and switch the vehicle to autonomous mode if the driver is deemed unqualified [Gordon, Col 17, line 60-Col 18, line 17]).

Regarding claim 2, Gordon discloses The mode switch controller according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the calculation unit is further configured to calculate the recommended mode switching position using a distribution of objects around the vehicle as a determination criterion (Gordon discloses that the processors may further determine that a driver is not qualified to manually drive on certain sections of roadway based on the cognitive load that would be required for such sections due to the presence of other vehicles and obstacles on the certain roadways, and may therefore switch the vehicle to autonomous mode for these sections [See at least Gordon, Col 17, line 60-Col 18, line 17]. The roadway sections selected on the basis of the distribution of these obstacles may therefore be regarded as switching positions).

Regarding claim 4, Gordon discloses The mode switch controller according to claim 1, wherein the processor is configured with the program to perform operations further comprising: operation as a notification control unit configured to notify the recommended mode switching position to a driver of the vehicle (Gordon disclose that the system provides an alert to the driver (audible, visual, etc.) regarding the transition to autonomous mode from manual mode [See at least Gordon, Col 4, lines 32-48]. It will be appreciated by anyone of ordinary skill in the art that this alert is indicative of the position at which the vehicle will switch to the autonomous mode).

Regarding claim 8, Gordon discloses The mode switch controller according to claim 1, wherein the in-vehicle sensor comprises a radar device that radiates electric waves toward a detection area including an area in a traveling direction of the vehicle and obtains radar data within the detection area based on echoes of the waves (See at least Fig. 1 in Gordon: Gordon discloses that sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, pavement, etc.) of that SDV, thus enabling it to be autonomously self-driven [See at least Gordon, Col 8, lines 18-26]).

Regarding claim 9, Gordon discloses The mode switch controller according to claim 1, wherein the in-vehicle sensor comprises an image sensor that captures images in a field of view including an area in a traveling direction of the vehicle and obtains video data within the field of view (See at least Fig. 1 in Gordon: Gordon discloses that sensors 153 may be cameras, radar transceivers, etc. that allow the SDV to detect the environment (e.g., other vehicles, road obstructions, pavement, etc.) of that SDV, thus enabling it to be autonomously self-driven [See at least Gordon, Col 8, lines 18-26]).

Regarding claim 10, Gordon discloses The mode switch controller according to claim 2, wherein the processor is configured with the program to perform operations further comprising: operation as a notification control unit configured to notify the recommended mode switching position to a driver of the vehicle (Gordon disclose that the system provides an alert to the driver (audible, visual, etc.) regarding the transition to autonomous mode from manual mode [See at least Gordon, Col 4, lines 32-48]. It will be appreciated by anyone of ordinary skill in the art that this alert is indicative of the position at which the vehicle will switch to the autonomous mode).

Regarding claim 18, Gordon discloses A mode switch control system for controlling mode switching to switch a drive mode of a vehicle between a manual drive mode and an automatic drive mode (See at least Fig. 5 in Gordon: Gordon discloses that, at block 508, in response to determining that the human driver is unqualified to operate a self-driving vehicle (SDV) in manual mode, one or more processors transfer control of the SDV to an SDV on-board computer to place the SDV in autonomous mode [See at least Gordon, Col 14, line 64-Col 15, line 2]), the system comprising: 
an in-vehicle sensor configured to monitor surroundings of the vehicle and output sensing data representing a surrounding situation of the vehicle (Gordon discloses that the processors may determine whether or not the driver is qualified to operate the vehicle on a particular section of roadway based on detected roadway conditions in that section and switch the vehicle to autonomous mode if the driver is deemed unqualified [Gordon, Col 17, line 60-Col 18, line 17]); and 
a processor configured with a program to perform operations (See at least Fig. 5 in Gordon: Gordon discloses that mode-switching, which occurs at block 508, is performed by a processor [See at least Gordon, Col 14, line 64-Col 15, line 2]) comprising: 
operation as an obtaining unit configured to obtain the sensing data representing the surrounding situation in a switching section defined for the mode switching from the in-vehicle sensor (Gordon discloses that the processors may determine whether or not the driver is qualified to operate the vehicle on a particular section of roadway based on detected roadway conditions in that section and switch the vehicle to autonomous mode if the driver is deemed unqualified [Gordon, Col 17, line 60-Col 18, line 17]); and 
operation as a calculation unit configured to calculate a recommended mode switching position at which mode switching is recommended in the switching section based on the sensing data (Gordon discloses that the processors may determine whether or not the driver is qualified to operate the vehicle on a particular section of roadway based on detected roadway conditions in that section and switch the vehicle to autonomous mode if the driver is deemed unqualified [Gordon, Col 17, line 60-Col 18, line 17]).

Regarding claim 19, Gordon discloses A mode switch control method for controlling, with a computer, mode switching to switch a drive mode of a vehicle between a manual drive mode and an automatic drive mode (See at least Fig. 5 in Gordon: Gordon discloses that, at block 508, in response to determining that the human driver is unqualified to operate a self-driving vehicle (SDV) in manual mode, one or more processors transfer control of the SDV to an SDV on-board computer to place the SDV in autonomous mode [See at least Gordon, Col 14, line 64-Col 15, line 2]), the method comprising: 
obtaining, with the computer, sensing data representing a surrounding situation in a switching section defined for the mode switching from an in-vehicle sensor for monitoring surroundings of the vehicle (Gordon discloses that the processors may determine whether or not the driver is qualified to operate the vehicle on a particular section of roadway based on detected roadway conditions in that section and switch the vehicle to autonomous mode if the driver is deemed unqualified [Gordon, Col 17, line 60-Col 18, line 17]); and 
calculating, with the computer, a recommended mode switching position at which mode switching is recommended in the switching section based on the sensing data (Gordon discloses that the processors may determine whether or not the driver is qualified to operate the vehicle on a particular section of roadway based on detected roadway conditions in that section and switch the vehicle to autonomous mode if the driver is deemed unqualified [Gordon, Col 17, line 60-Col 18, line 17]).

Regarding claim 20, Gordon discloses A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to function (See at least Fig. 5 in Gordon: Gordon discloses that, at block 508, in response to determining that the human driver is unqualified to operate a self-driving vehicle (SDV) in manual mode, one or more processors transfer control of the SDV to an SDV on-board computer to place the SDV in autonomous mode [See at least Gordon, Col 14, line 64-Col 15, line 2]) as the mode switch controller according to claim 1 (See at least the rejection of claim 1 under 35 USC 102(a)(2) above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 9834224 B2) in view of Prokhorov (US 10101742 B2), hereinafter referred to as Prokhorov.
Regarding claim 3, Gordon discloses The mode switch controller according to claim 2.
However, Gordon does not explicitly disclose the controller wherein the processor is configured with the program to perform operations such that operation as the calculation unit is further configured to determine a position with a lowest distribution density of the objects in the switching section as the recommended mode switching position.
However, Prokhorov does teach a controller for a vehicle wherein the processor is configured with the program to perform operations such that operation as the calculation unit is further configured to determine a position with a lowest distribution density of the objects in the switching section (Prokhorov teaches that, with respect to the density of objects in the driving environment, a detected density (e.g. a quantity of objects located in a given area) can be compared to a predetermined density (e.g. a predetermined quantity of objects for a given area) wherein lower densities result in classification as a low complexity environment and higher densities result in classification as a high complexity environment or some other non-low complexity classification [See at least Prokhorov, Col 6, lines 24-34]) as the recommended mode switching position (Prokhorov teaches that in low-complexity environments, autonomous control operations may be given more weight, whereas in high-complexity environments, manual operations may be given more weight [See at least Prokhorov, Col 8, lines 19-47]. It will be appreciated that one of these environments will have a lower distribution density than surrounding portions of the route, and that the corresponding changes in weights given to autonomous and manual controls in that one environment may be regarded as mode switching). Both Prokhorov and Gordon teach methods for controlling autonomous vehicles with varying degrees of autonomous and manual control. However, only Prokhorov explicitly teaches where the controller of the vehicle is configured to determine a position with a lowest distribution density of obstacles and to use that distribution density to modify the level of autonomous operation of the vehicle.


Regarding claim 14, Gordon in view of Prokhorov teaches The mode switch controller according to claim 3, wherein the processor is configured with the program to perform operations further comprising: operation as a notification control unit configured to notify the recommended mode switching position to a driver of the vehicle (Gordon disclose that the system provides an alert to the driver (audible, visual, etc.) regarding the transition to autonomous mode from manual mode [See at least Gordon, Col 4, lines 32-48]. It will be appreciated by anyone of ordinary skill in the art that this alert is indicative of the position at which the vehicle will switch to the autonomous mode).

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 9834224 B2) in view of Hobbs et al. (US 9188985 B1), hereinafter referred to as Hobbs.
Regarding claim 5, Gordon discloses The mode switch controller according to claim 4.
However, Gordon does not explicitly disclose the controller wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display.
However, Hobbs does teach a controller for an autonomous vehicle wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display (See at least Fig. 10 in Hobbs: Hobbs teaches that positions at which the vehicle switches between autonomous and manual modes may be displayed on a map, which sections of a route traversed autonomously displayed in one color and sections of the route that can be traversed manually in another color [See at least Hobbs, Col 13, line 59-Col 14, line 9]). Both Hobbs and Gordon teach methods for switching a vehicle between manual and autonomous modes at certain points in a route. However, only Hobbs explicitly teaches where the positions where switching occurs may be displayed and color-coded on a map screen visible to the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous driving system of Gordon to also display color-coded routes indicating switching positions, as in Hobbs. Doing so improves convenience for the user by allowing the user to see exactly where the vehicle transitions between the different modes.

Regarding claim 6, Gordon in view of Hobbs teaches The mode switch controller according to claim 5, wherein the processor is configured with the program to perform operations such that: 
operation as the calculation unit is further configured to calculate a distribution of numerical indexes each indicating a degree of recommendation about the mode switching in the switching section (See at least Fig. 8 in Hobbs: Hobbs teaches that a numerical probability of failure is calculated for each point along the length of the route, and that this numerical index is used to determine whether route sections containing the points are to be driven in manual or autonomous mode [See at least Hobbs, Col 12, lines 26-41]), and 
operation as the notification control unit is further configured to associate the indexes with display colors on the map image to display the indexes in a color map (See at least Fig. 10 in Hobbs: Hobbs teaches that positions at which the vehicle switches between autonomous and manual modes may be displayed on a map, which sections of a route traversed autonomously displayed in one color and sections of the route that can be traversed manually in another color [See at least Hobbs, Col 13, line 59-Col 14, line 9]).

Regarding claim 11, Gordon discloses The mode switch controller according to claim 10.
However, Gordon does not explicitly teach the controller wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display.
However, Hobbs does teach a controller for an autonomous vehicle wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display (See at least Fig. 10 in Hobbs: Hobbs teaches that positions at which the vehicle switches between autonomous and manual modes may be displayed on a map, which sections of a route traversed autonomously displayed in one color and sections of the route that can be traversed manually in another color [See at least Hobbs, Col 13, line 59-Col 14, line 9]). Both Hobbs and Gordon teach methods for switching a vehicle between manual and autonomous modes at certain points in a route. However, only Hobbs explicitly teaches where the positions where switching occurs may be displayed and color-coded on a map screen visible to the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous driving system of Gordon to also display color-coded routes indicating switching positions, as in Hobbs. Doing so improves convenience for the user by allowing the user to see exactly where the vehicle transitions between the different modes.

Regarding claim 12, Gordon in view of Hobbs teaches The mode switch controller according to claim 11, wherein the processor is configured with the program to perform operations such that: 
operation as the calculation unit is further configured to calculate a distribution of numerical indexes each indicating a degree of recommendation about the mode switching in the switching section (See at least Fig. 8 in Hobbs: Hobbs teaches that a numerical probability of failure is calculated for each point along the length of the route, and that this numerical index is used to determine whether route sections containing the points are to be driven in manual or autonomous mode [See at least Hobbs, Col 12, lines 26-41]), and 
operation as the notification control unit is further configured to associate the indexes with display colors on the map image to display the indexes in a color map (See at least Fig. 10 in Hobbs: Hobbs teaches that positions at which the vehicle switches between autonomous and manual modes may be displayed on a map, which sections of a route traversed autonomously displayed in one color and sections of the route that can be traversed manually in another color [See at least Hobbs, Col 13, line 59-Col 14, line 9]).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 9834224 B2) in view of Xing (US 20170305425 A1), hereinafter referred to as Xing.
Regarding claim 7, Gordon discloses The mode switch controller according to claim 4. 
However, Gordon does not explicitly disclose the controller wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle.
However, Xing does teach a controller for an autonomous vehicle wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle (Xing discloses that when a control system for an autonomous vehicle intends to switch the driving mode of the vehicle between autonomous and manual modes, the controller may output a voice prompt indicating the amount of time before the switch with a phrase such as “switching the driving mode after a three-second countdown” [See at least Xing, 0047]). Both Gordon and Xing teach 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the control system of Gordon to also output voice prompts indicating how much time remains before the vehicle switches modes. Doing so improves safety by clearly informing the driver of the vehicle as to when the switch will occur, which allows the driver to prepare for a major change in control of the vehicle.

Regarding claim 13, Gordon discloses The mode switch controller according to claim 10. 
However, Gordon does not explicitly disclose the controller wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle.
However, Xing does teach a controller for an autonomous vehicle wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle (Xing discloses that when a control system for an autonomous vehicle intends to switch the driving mode of the vehicle between autonomous and manual modes, the controller may output a voice prompt indicating the amount of time before the switch with a phrase such as “switching the driving mode after a three-second countdown” [See at least Xing, 0047]). Both Gordon and Xing teach 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the control system of Gordon to also output voice prompts indicating how much time remains before the vehicle switches modes. Doing so improves safety by clearly informing the driver of the vehicle as to when the switch will occur, which allows the driver to prepare for a major change in control of the vehicle.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 9834224 B2) in view of Prokhorov (US 10101742 B2) in further view of Hobbs et al. (US 9188985 B1).
Regarding claim 15, Gordon in view of Prokhorov teaches The mode switch controller according to claim 14.
However, Gordon does not explicitly disclose the controller wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display.
However, Hobbs does teach a controller for an autonomous vehicle wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to display the recommended mode switching position superimposed on a map image of the surroundings of the vehicle on a display (See at least Fig. 10 in Hobbs: Hobbs teaches that positions at which the vehicle switches between autonomous and manual modes may be displayed on a map, which sections of a route traversed autonomously displayed in one color and sections of the route that can be traversed manually in another color [See at least Hobbs, Col 13, line 59-Col 14, line 9]). Both Hobbs and Gordon teach methods for switching a vehicle between manual and autonomous modes at certain points in a route. However, only Hobbs explicitly teaches where the positions where switching occurs may be displayed and color-coded on a map screen visible to the user.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous driving system of Gordon to also display color-coded routes indicating switching positions, as in Hobbs. Doing so improves convenience for the user by allowing the user to see exactly where the vehicle transitions between the different modes.

Regarding claim 16, Gordon in view of Prokhorov in further view of Hobbs teaches The mode switch controller according to claim 15, wherein the processor is configured with the program to perform operations such that: 
operation as the calculation unit is further configured to calculate a distribution of numerical indexes each indicating a degree of recommendation about the mode switching in the switching section (See at least Fig. 8 in Hobbs: Hobbs teaches that a numerical probability of failure is calculated for each point along the length of the route, and that this numerical index is used to determine whether route sections containing the points are to be driven in manual or autonomous mode [See at least Hobbs, Col 12, lines 26-41]), and 
operation as the notification control unit is further configured to associate the indexes with display colors on the map image to display the indexes in a color map (See at least Fig. 10 in Hobbs: Hobbs teaches that positions at which the vehicle switches between autonomous and manual modes may be displayed on a map, which sections of a route traversed autonomously displayed in one color and sections of the route that can be traversed manually in another color [See at least Hobbs, Col 13, line 59-Col 14, line 9]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 9834224 B2) in view of Prokhorov (US 10101742 B2) in further view of Xing (US 20170305425 A1).
Regarding claim 17, Gordon in view of Prokhorov teaches The mode switch controller according to claim 14.
However, Gordon does not explicitly disclose the controller wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle.
However, Xing does teach a controller for an autonomous vehicle wherein the processor is configured with the program to perform operations such that operation as the notification control unit is further configured to notify, with a voice, a time length to reach the recommended mode switching position to the driver of the vehicle (Xing discloses that when a control system for an autonomous vehicle intends to switch the driving mode of the vehicle between autonomous and manual modes, the controller may output a voice prompt indicating the amount of time before the switch with a phrase such as “switching the driving mode after a three-second countdown” [See at least Xing, 0047]). Both Gordon and Xing teach methods for switching the mode of an autonomous vehicle between manual and autonomous modes. However, only Xing explicitly teaches where the vehicle control system may output a voice prompt indicating how much time is remaining before the switch occurs.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the control system of Gordon to also output voice prompts indicating how much time remains before the vehicle switches modes. Doing so improves safety by clearly informing the driver of the vehicle as to when the switch will occur, which allows the driver to prepare for a major change in control of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668